Citation Nr: 0409818	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-17 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left ankle.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine.

3.  Entitlement to a compensable rating for degenerative joint 
disease of the right thumb.

4.  Entitlement to a compensable rating for residuals of a 
fracture of the right wrist.

5.  Entitlement to a compensable rating for sinusitis.

6.  Entitlement to a compensable rating for residuals of an 
excision of a right thigh cyst.  

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis.

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

9.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinea cruris.

10.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right shoulder 
disability.  

11.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left shoulder 
disability.  

12.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left thumb 
disability.  

13.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.  

14.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.  

15.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.  

16.  Entitlement to service connection for an ulcer disability.

17.  Entitlement to service connection for a disability manifested 
by high cholesterol, high triglycerides, and an abnormal liver 
function test.

18.  Entitlement to service connection for hemorrhoids.  

19.  Entitlement to service connection for a right lower leg 
injury.  

20.  Entitlement to service connection for a lump under the right 
armpit.  

21.  Entitlement to service connection for a left eye disability.  

22.  Entitlement to service connection for an abrasion of the left 
neck.  

23.  Entitlement to service connection for a laceration of the 
left eyebrow.

24.  Entitlement to service connection for allergies.  

25.  Entitlement to service connection for serous otitis, claimed 
as itching and ringing in the ears.  

26.  Entitlement to service connection for pseudofolliculitis 
barbae.

27.  Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Veteran represented by:	Charles W. Schiesser, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 1989.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

As set forth in more detail below, a remand is required with 
respect to the issues of service connection for pseudofolliculitis 
barbae, and right and left shoulder and knee disabilities, and the 
issue of entitlement to an increased rating for a cervical spine 
disability.  These matters will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The veteran 
is advised that he will be notified if further action is required 
on his part.

The Board notes that in August 2003, the veteran submitted 
additional evidence pertaining to his application to reopen his 
claims of service connection for right and left knee disabilities.  
None of the additional evidence submitted pertains to any other 
issue on appeal.  Although this evidence was not accompanied by a 
waiver of initial RO consideration, as set forth below, the Board 
has determined that this additional evidence warrants reopening of 
the claims of service connection for right and left knee 
disabilities.  In light of this favorable decision, a remand for 
initial RO consideration of this evidence is not warranted.  38 
C.F.R. 20.1304 (2003).  


FINDINGS OF FACT

1.  The veteran's left ankle disability is manifested by arthritis 
and pain, with no findings of marked limitation of motion, 
ankylosis, malunion of the os calcis or astragalus, or nonunion or 
malunion of the tibia or fibula.

2.  The veteran's right thumb disability is manifested by 
subjective complaints of moderate pain, as well as mild limitation 
of motion during flare-ups, weakness, painful motion, and X-ray 
findings of subluxation.

3.  The veteran's right wrist disability is manifested by 
subjective pain in cold, damp weather.

4.  The veteran's sinusitis is not productive of at least one or 
two incapacitating episodes per year requiring prolonged 
antibiotic treatment, or three to six non-incapacitating episodes 
per year of sinusitis.

5.  The residuals of an excision of a right thigh cyst consist 
solely of an asymptomatic scar, with no indication that the scar 
is poorly nourished, repeatedly ulcerated, unstable, tender or 
painful on objective demonstration, or productive of any 
limitation of function of the affected part.

6.  In a July 1990 rating decision, the RO denied service 
connection for numerous disabilities, including hepatitis, 
hypertension, tinea cruris, a right shoulder disability, a left 
shoulder disability, a left thumb disability, a right knee 
disability, a left knee disability, and a low back disability.  

7.  Although the veteran was informed of this decision and of his 
appellate rights in a July 1990 letter, he did not submit a timely 
appeal.

8.  The evidence added to the record since the July 1990 rating 
decision includes clinical records which, when considered with 
previous evidence, relate to an unestablished fact necessary to 
substantiate the claim; and, when considered by itself or together 
with previous evidence of record, raises a reasonable possibility 
of substantiating the claims of service connection for 
hypertension, right and left shoulder disabilities, and right and 
left knee disabilities.  

9.  The evidence added to the record since the last final decision 
in July 1990 is either cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to an 
unestablished fact necessary to substantiate the claim; and, when 
considered by itself or together with previous evidence of record, 
does not raise a reasonable possibility of substantiating the 
claims of service connection for hepatitis, tinea cruris, a left 
thumb disability, and a low back disability.

10.  The veteran's service medical records show numerous elevated 
blood pressure readings and contain a diagnosis of hypertension; 
the post-service medical evidence establishes that the veteran 
remains under treatment for hypertension.  

11.  The record contains no indication that the veteran currently 
has an ulcer disability.

12.  Elevated cholesterol, triglycerides, and liver function tests 
are laboratory findings, not disabilities for VA compensation 
purposes, and the record contains no indication of a current 
underlying disease or disability manifested by these findings.

13.  Hemorrhoids were noted during the veteran's active service 
and the post-service medical records show continued treatment for 
hemorrhoids since service separation.  

14.  Although the veteran sustained a laceration of the right 
lower leg and was treated for a lump under the right armpit in 
service, the record contains no indication that he currently has 
any disability related to those episodes.  

15.  Although the veteran sustained a left neck abrasion and a 
left eyebrow laceration in service, the record contains no 
indication that he currently has any disability related to those 
injuries.  

16.  The record contains no indication that the veteran currently 
has a left eye disability.  

17.  The record contains no indication that the veteran currently 
has a right ankle disability.  

18.  Although the veteran was treated for serous otitis in 
service, the record contains no indication that he currently has 
any disability related to that episode.  

19.  Allergies were not shown in service and the record contains 
no indication that the veteran currently has allergies related to 
his active service.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for 
arthritis of the left ankle have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5271 (2003).

2.  The criteria for a 10 percent rating for degenerative joint 
disease of the right thumb have been met.  38 U.S.C.A. 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5224, 5228 (effective prior to and from August 26, 2002).  

3.  The criteria for a compensable rating for residuals of a 
fracture of the right wrist have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5215 (2003).

4.  The criteria for a compensable rating for sinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6513 (2003).

5.  The criteria for a compensable rating for residuals of an 
excision of a right thigh cyst have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (effective prior to and from August 30, 2002).  

6.  The July 1990 rating decision denying service connection for 
hepatitis, hypertension, tinea cruris, a right shoulder 
disability, a left shoulder disability, a left thumb disability, a 
right knee disability, a left knee disability, and a low back 
disability, is final.  38 U.S.C.A. § 7105(c) (West 2002) (formerly 
38 U.S.C.A. § 4005(c)); 38 C.F.R. § 20.1103 (2003) (formerly 38 
C.F.R. § 19.192).

7.  New and material evidence has been received to warrant 
reopening of the claims of service connection for hypertension, a 
right shoulder disability, a left shoulder disability, a right 
knee disability, and a left knee disability.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).

8.  New and material evidence has not been received to warrant 
reopening of the claims of service connection for hepatitis, tinea 
cruris, a left thumb disability, and a low back disability.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

9.  Hypertension was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2003).

10.  An ulcer disability was not incurred in or aggravated during 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

11.  Service connection is not warranted for elevated cholesterol 
and triglycerides, and abnormal liver function tests.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

12.  Affording the veteran the benefit of the doubt, the criteria 
for service connection for hemorrhoids have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

13.  The criteria for an award of service connection for a 
laceration of the right lower leg, a lump under the right armpit, 
an abrasion of the left neck, a laceration of the left eyebrow, a 
left eye disability, allergies, serous otitis, and a right ankle 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has fulfilled its 
duties to the veteran under the Veterans Claims Assistance Act of 
2000 (VCAA), with respect to the issues addressed in this 
decision.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, in a May 2002 letter, VA notified the veteran of the 
evidence needed to substantiate and complete his claims, including 
what portion of that evidence was to be obtained by VA and what 
portion he was responsible for providing.  This letter 
specifically advised the veteran that it was his responsibility to 
either send medical records from his private physician regarding 
treatment for his claimed disabilities, or to provide a properly 
executed release so that VA could request the records for him.  

It is also noted that the veteran has been asked to advise VA if 
there is any other information or evidence he considers relevant 
to his claims so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and notified 
in numerous communications, including the rating decision on 
appeal and the statement of the case, what evidence had been 
received.  There is no indication that any pertinent evidence was 
not received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  See 38 U.S.C.A. § 
5103A(b)(2), (3) (West 2002); 38 C.F.R. § 3.159(e) (2003). 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003). In this case, the veteran's service 
department medical records are on file, and the veteran has 
submitted post-service medical records.  38 U.S.C.A. § 5103A(b), 
(c) (West 2002); 38 C.F.R. § 3.159(c)(1), (2), (3) (2003).  
Despite being given several opportunities to do so, the veteran 
had identified no outstanding medical evidence, nor is there any 
indication that other Federal department or agency records exist 
that should be requested.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2003).

In certain circumstances, the duty to assist the veteran also 
includes obtaining a VA medical examination, if one is necessary 
to decide the claim.  38 U.S.C.A. § 5103A(c)(4) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2003).  As set forth in more detail below, 
the veteran was afforded VA medical examinations in connection 
with his claims for increased ratings for his service-connected 
disabilities.  The Board finds that these examination reports 
provide sufficient reference to the pertinent schedular criteria 
regarding the issues on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

Regarding the veteran's applications to reopen his claims of 
service connection for hepatitis, tinea cruris, a left thumb 
disability, and a low back disability, the Board notes that the 
duty to provide a medical examination or obtain a medical opinion 
applies only when new and material evidence is presented or 
secured to reopen a finally adjudicated claim.  38 C.F.R. § 
3.159(c)(4)(iii)(2003).  In this case, as set forth below, the 
Board has determined that new and material evidence has not been 
received to reopen the veteran's claims of service connection for 
hepatitis, tinea cruris, a left thumb disability, and a low back 
disability; thus, a medical examination is not warranted.  

With respect to the claims of service connection for an ulcer 
disability, a disability manifested by high cholesterol, high 
triglycerides, and an abnormal liver function test, a right lower 
leg injury, a lump under the right armpit, a left eye disability, 
an abrasion of the left neck, a laceration of the left eyebrow, 
allergies, serous otitis, and a right ankle disability, the Board 
finds that a medical examination or opinion is not warranted.  

Under the VCAA, VA has a duty to provide a medical examination or 
obtain a medical opinion when such is necessary to make a decision 
on the claim.  An examination or opinion is necessary if the 
evidence of record (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, as set forth in more detail below, the evidence of 
record either contains no competent evidence that the veteran 
currently has the claimed these disabilities or recurrent symptoms 
thereof, or contains no indication that his claimed disability or 
symptoms are associated with his active service.  Under these 
circumstances, the Board finds that a medical examination is not 
necessary with respect to these claims.  See Wells v. Principi, 
326 F. 3rd. 1381 (Fed. Cir. 2003).

The remaining claims addressed by the Board in this decision have 
been granted.  As a result, it is clear that further assistance or 
notification action pertinent to these issues is not required.  

In summary, given the facts of this case, the Board concludes that 
VA has fulfilled the duty to assist and notify; thus, the Board 
finds that no additional action is necessary.  

I.  Factual Background

The veteran's service medical records show that at his June 1966 
service enlistment medical examination, no pertinent abnormalities 
were noted.

In-service medical records show that in July 1967, the veteran 
sought treatment and reported that he had injured his left ankle 
sliding into home base during a baseball game.  He reported 
persistent swelling and pain on motion.  X-ray studies revealed no 
fracture or dislocation.  The assessment was severe sprain of the 
left ankle and the veteran was given a walking cast for two weeks.  

In July 1967, the veteran reported shooting pains in the dorsum of 
the right hand.  X-ray studies were normal.  In August 1967, he 
was treated for a crotch rash as well as folliculitis on the neck.  
In February 1968, he complained that his back was hurting.  In 
March 1968, the veteran reported pain in an unspecified shoulder 
when lifting.  Also noted was a ganglion cyst of the right wrist.  
He was given a temporary physical profile and advised to avoid 
heavy lifting.  

In May 1968, the veteran was treated for pseudofolliculitis of the 
beard.  In August 1968, he requested that his ears be examined.  
The impression was mild left external otitis.  In May 1969, the 
veteran was treated for an acneform rash on the face, chest and 
back.  In January and February 1970, he was treated for a 
recurrence of "barber's rash."  

In February 1970, the veteran reported pain in the upper back.  X-
ray studies of the thoracic spine were normal.  In September 1970, 
the veteran was diagnosed as having pseudofolliculitis barbae.  He 
was advised to shave every four days for the next 21 days.  In 
November 1970, he sought treatment for a severe rash in the pubic 
area.  The impression was tinea cruris and he was treated with 
topical medication resulting in marked improvement.  

In October 1970, the veteran was treated for a laceration of the 
left eyebrow.  Nylon sutures were used to close the laceration.  

Also in October 1970, the veteran sought treatment for right thumb 
pain when typing; he indicated that he had injured his thumb years 
ago.  In November 1970, the veteran was treated for tinea cruris 
and monila intertrigo.  In December 1970, he  reported that he had 
stubbed his left thumb playing basketball the previous day.  
Examination showed slight soft tissue swelling.  X-ray studies of 
the left hand were normal.  The assessment was contusion of the 
left thumb.  

In December 1970, the veteran complained of back problems for the 
past two weeks.  The examiner concluded that there was no organic 
cause for the veteran's complaints.  

In January and February 1971, the veteran was again diagnosed as 
having pseudofolliculitis barbae.  He was given a shaving excuse 
for five days and advised to use a depilatory.  In April 1971, the 
veteran sought treatment for swelling in the right hand.  X-ray 
studies were normal.  

In March and June 1972, the veteran was treated for 
pseudofolliculitis barbae.  He was given a shaving profile for 60 
days.  In October 1972, the veteran was provided with a special 
shaving cream due to a rash on his face.  The diagnosis was 
pseudofolliculitis barbae.  Also noted was dandruff.  In July 
1973, the veteran underwent excision of a nevus on the left side 
of the neck.  It was also noted that he was being followed for 
pseudofolliculitis barbae and external otitis.  At an August 1973 
physical examination, a scar on the right lower leg was noted.  

In March 1975, the veteran sought treatment after he sustained 
trauma to the left thumb while playing softball.  X-ray studies 
were normal and the impression was soft tissue trauma.  

In May 1975, the veteran complained of left neck and shoulder 
pain.  He indicated that he had fallen on his shoulder.  

In August 1975, the veteran sought emergency treatment after he 
was involved in an automobile accident.  He reported that he had 
sustained a chemical burn from gasoline and whiplash.  Physical 
examination revealed an abrasion on the left anterior neck and 
shoulder.  The abrasions were thoroughly washed.  X-ray studies of 
the cervical spine, left shoulder, and skull were normal.  The 
diagnosis was contusions.  

In August 1976, the veteran complained of pain in his neck.  The 
impression was subscapular bursitis.  In February 1977, the 
veteran was treated for an upper respiratory infection with 
pharyngitis and sinusitis.  In March 1977, the veteran sought 
treatment for a reddened area of the left eye.  He reported that 
he had participated in gas chamber testing and had experienced 
irritation of his eyes.  

At a July 1977 physical examination, the veteran reported that his 
left ankle had been very weak since 1976.  It was also noted that 
he had been treated for tinea cruris in November 1970.  Traumatic 
scars were noted on the veteran's right lower leg, left thumb, and 
left forehead.  

In April 1978, the veteran sought treatment for a marble sized 
lump under the right arm.  

In June 1978, the veteran sought treatment for right knee 
tenderness and giving way.  He denied a history of trauma.  
Physical examination revealed no sign of acute inflammation and 
the veteran was able to walk normally.  The assessment was 
questionable chondromalacia and the veteran was referred to the 
orthopedic clinic.  Later that month, he was seen in the 
orthopedic clinic where X-ray studies of the right knee were 
negative.  The impression was rule out meniscal injury.  
Strengthening exercises were prescribed.  In July 1978, follow-up 
examination revealed no tenderness, instability, or loss of motion 
of the right knee.  The impression was "resolved."  

In October 1978, the veteran sought treatment for "crotch rot."  
The assessment was probable tinea.  In December 1978, a furuncle 
in the right groin region was noted.  In April 1979, the veteran 
sought treatment for an infected lesion on the right hand.  In 
October 1980, X-ray studies of the right thumb showed subluxation 
at the first metacarpophalangeal joint (MP) joint.  

In November 1980, the veteran sought treatment after he was 
involved in an automobile accident.  He complained of pain in the 
left shoulder, neck, and low back.  At a follow-up examination, 
the assessment was multiple traumas with contusions and abrasions, 
resolving.  The following week, the veteran was seen for an 
episode of blurred vision in the right eye.  The veteran's vision 
was 20/20, bilaterally.  Intraocular pressure was 09 on the right 
and 12 on the left, which the examiner indicated was well within 
normal limits.  

In January 1981, the veteran complained of pain in the right knee 
with prolonged sitting or standing.  He also complained of 
intermittent locking and swelling.  The veteran was referred to 
the orthopedic clinic where he reported that he had rolled his car 
in November 1980 and had sustained a bruised knee.  He also 
reported a history of a right thumb injury in a football game.  
The impression was possible chondromalacia and resolving ligament 
sprain of the right thumb.  

In March 1981, the veteran was prescribed medication for tinea 
cruris.  In January 1982, he was referred by the dental clinic 
after a blood pressure check revealed an elevated reading.  He 
thereafter underwent a five day blood pressure check which showed 
readings of 130/86, 130/86, 140/84, 148/92, and 149/86.  It was 
noted that the five day blood pressure check was normal.  

In February 1982, the veteran was treated after he dropped a wall 
locker on his right leg.  A laceration about 2 inches in length 
was noted.  The wound was cleansed and sterile dressing applied.  
In April 1982, the veteran complained of post-nasal drip and a 
rash in the groin area.  The assessments were tinea cruris and 
rhinitis.  In June 1982, the veteran was treated for hemorrhoids.  

In July 1982, the veteran sought treatment for a stiff neck for 
the past four days.  Physical examination revealed spasm in the 
left trapezius area.  The impression was left trapezius spasm.  
Later the following day, he sought treatment for fever blisters as 
well as a pulled muscle in the left leg.  He was prescribed Valium 
and advised to return to the clinic as needed.  

In April 1983, the veteran sought treatment for swelling in the 
groin area.  Examination revealed a small knot in the scrotal 
area.  The assessment was folliculitis.  

In August 1983, the veteran was seen with symptoms of breathing 
hard.  Examination revealed sniffling, but was otherwise normal.  
It was noted that the veteran was a smoker.  The assessment was 
sinus congestion and chronic tobacco abuse.   

In November 1983, the veteran complained of tightness between the 
shoulder blades for the past five days.  The assessment was muscle 
strain.  In May 1984, the veteran sought treatment for an ache in 
the thoracic area.  The assessment was mid back strain.  The 
examiner prescribed rest and a firmer mattress.  

In October 1985, the veteran sought emergency treatment after he 
pulled a muscle in his neck and shoulder while working.  Physical 
examination revealed decreased range of motion in the cervical 
spine due to pain, as well as spasms in the left trapezius and 
cervical muscles.  The assessment was muscle spasms.  Motrin was 
recommended.  In January 1986, the veteran was treated for 
sinusitis.  

At a November 1986 periodic physical examination, small 
hemorrhoids were noted, as well as tenderness over the left knee.  
It was noted that the veteran was being treated for Plica 
syndrome.  In November and December 1986, the veteran was given a 
physical profile for left Plica syndrome.  X-ray studies of the 
left knee showed moderate effusion and slight spurring of the 
anterior patella.  A follow-up examination in December 1986 and 
January 1987 showed that the veteran's left Plica syndrome was 
improving.  Examination of the right knee showed a possible early 
Baker's cyst.  

In February 1987, the veteran was hospitalized in connection with 
his complaints of burning epigastric pain.  An endoscopy was 
performed and revealed duodenitis.  An ultrasound of the 
gallbladder revealed stones.  The diagnoses were mild duodenitis 
and gallbladder disease.  Surgery was recommended.  In May 1987, 
the veteran was again hospitalized and a cholecystectomy was 
performed.  The diagnosis on discharge was chronic cholecystitis 
with cholelithiasis.  

In October 1987, the veteran was issued crutches for ambulation 
due to an inflammation in the right hind foot.  A questionable 
strain of the right ankle was noted.  X-ray studies showed a 
normal foot, but for a rounded calcific density overlying the 
plantar soft tissues.  At a follow-up examination in November 
1987, it was noted that the veteran's right foot was doing much 
better, but that his blood pressure was 160/108.  The assessment 
was hypertension and inflammation of the right hind foot, 
improving.  The veteran was advised to continue using his crutches 
and to have a blood pressure check at his next appointment to 
determine whether hypertension medication was necessary.

At a follow-up examination in December 1987, it was noted that the 
veteran's right foot was doing better.  The assessment was 
resolved strain of the right hind foot.  A blood pressure reading 
of 150/88 was recorded and it was noted that the veteran had had 
several blood pressure checks showing that his diastolic pressure 
was 90 or less.  He was advised to have occasional blood pressure 
checks if his diastolic pressure was greater than 90.  

In April 1988, X-ray studies of the veteran's sinuses showed left 
maxillary sinusitis.  In December 1988, an infected sebaceous cyst 
in the perineal area was excised.  Follow-up records show the 
wound healed without complications.  In March 1989, laboratory 
testing showed that the veteran had elevated cholesterol and 
increased lipids.  He was advised to follow a low calorie diet, 
lose weight, increase his exercise, and quit smoking.  

Also in March 1989, the veteran complained of itching, ringing, 
and pain in the left ear.  The assessment was serous otitis.  In 
April 1989, the veteran sought treatment for double vision.  It 
was noted that his blood pressure was 158/100.  

In April 1989, the veteran was examined in preparation for his 
retirement from the service.  On a report of medical history, he 
indicated that he had worn knee braces for trick knees since 1986 
and had symptoms of cramps in his legs; the examiner noted that 
there were no complications or sequelae.  The veteran also 
reported dry eyes since 1975, treated with drops.  He also 
reported a history of occasional episodes of a skin rash and 
indicated that he was treated symptomatically.  

The veteran indicated that he had a history of elevated blood 
pressure.  The examiner noted that the veteran had had several 5 
day blood pressure checks, all of which were within normal limits.  
The examiner further noted that the veteran had fractured his left 
ankle in 1967 and his right wrist in 1968.  Examination revealed 
full range of motion and the examiner indicated that the veteran 
had made a full recovery.  

The veteran also reported that he had had hemorrhoids since 1970 
and that he self-medicated with Preparation H.  He indicated that 
he had problems with both thumbs, secondary to sports injuries.  
The veteran also reported an episode of recurrent back pain in 
1977.  The examiner noted that the veteran had been treated with 
rest and Flexoril and that there were no complications or sequelae 
from this episode.  Finally, the examiner noted that the veteran 
denied all other significant medical history.  

Subsequent service medical records show that in May 1989, the 
veteran attended low back school in connection with his complaints 
of recurrent low back pain.  

In May 1989, he sought treatment for nasal congestion with 
purulent discharge, halitosis, and swelling over the left eye.  It 
was noted that the veteran had a sinus infection which had not 
responded to antibiotics.  A nasal endoscopy showed boggy 
turbinates.  X-ray studies of the sinuses showed a large soft 
tissue density in the left maxillary sinus compatible with either 
retention cyst or polyp.  Also noted was mucosal thickening in the 
right maxillary sinus.  The assessment was chronic sinusitis.  In 
May 1989, the veteran was given topical mediation for dyshydrotic 
eczema.  In August 1989, a CT scan of the sinuses showed a left 
maxillary soft tissue density.  

Post-service medical records show that in October 1989, the 
veteran sought treatment after he underwent a physical for a job 
and was discovered to have abnormally elevated cholesterol, 
triglycerides and liver function studies.  The veteran indicated 
that he regularly drank beer and had also been in Southeast Asia, 
where he could have been exposed to hepatitis.  It was also noted 
that he had undergone surgery with a possible transfusion.  The 
assessment was abnormal liver function studies, possible exposure 
to hepatitis.  Subsequent testing showed positive antibodies for 
hepatitis.  

In January 1990, shortly after his separation from active service, 
the veteran filed an application for VA compensation benefits, 
claiming entitlement to service connection for numerous 
disabilities, including hepatitis, hypertension, tinea cruris, a 
right shoulder disability, a left shoulder disability, a left 
thumb disability, a right knee disability, a left knee disability, 
and a low back disability.  His application is silent for any 
mention of an ulcer disability, high cholesterol, high 
triglycerides, an abnormal liver function test, hemorrhoids, a 
right lower leg injury a lump under the right armpit, a left eye 
disability, an abrasion of the left neck, a laceration of the left 
eyebrow, allergies, serous otitis, pseudofolliculitis barbae, or a 
right ankle disability.  

In support of his claim, the veteran was afforded a VA medical 
examination in March 1990.  Examination revealed scattered 
folliculitis in the anterior chest and forearms.  There were a few 
small nodes in the groin area.  The neck was normal, with full 
range of motion.  There was also normal range of motion in all 
extremities, with no deformity, atrophy, swelling, effusion, or 
tenderness.  The nose and ears were normal, as were the eyes.  The 
veteran's sitting blood pressure was 130/90.  Audiometric testing 
revealed normal hearing, bilaterally.  The digestive system was 
normal.  There were a few external hemorrhoids evident.  X-ray 
studies of the left hand and wrist showed a questionable deformity 
of the distal head of the metacarpal of the thumb, possibly due to 
old fracture or small osteochondroma.  Otherwise, the bones and 
joints were normal.  An X-ray study of the left knee was normal.  
X-ray studies of the left ankle showed slight degenerative joint 
disease.  The diagnoses included tinea cruris, not found; back 
disability, not found; bilateral thumb disability, not found; 
shoulder disability, not found; knee disability, not found; 
history of recurring borderline readings but hypertension, not 
found; evidence of previous hepatitis B.  

The RO also obtained VA clinical records showing that in April 
1990, the veteran underwent an Agent Orange examination for 
purposes of participation in VA's Agent Orange registry.  During 
the examination, the veteran reported a history of a cracked 
cervical vertebra at the age of 14 or 15, with chronic pain and 
stiffness in the neck since that time.  With respect to other 
musculoskeletal complaints, the veteran reported chronic 
arthralgias in his lumbar spine and both knees.  He denied changes 
in visual acuity, eye pain, redness, and all other eye problems.   
The veteran also denied tinnitus and ear pain.  He indicated that 
he had had some borderline blood pressure readings, but had never 
been diagnosed as having hypertension.  The veteran reported that 
he had recently undergone a complete physical and did not wish to 
be examined further.  Laboratory testing showed that the veteran's 
cholesterol and triglycerides were slightly elevated.  The 
diagnoses were scattered folliculitis on the chest and forearms 
and hypertriglyceridemia.  

In a July 1990 rating decision, the RO denied service connection 
for numerous disabilities, including hepatitis, hypertension, 
tinea cruris, a right shoulder disability, a left shoulder 
disability, a left thumb disability, a right knee disability, a 
left knee disability, and a low back disability.  In its decision, 
the RO noted that hepatitis and hypertension had not been shown by 
the evidence of record.  The RO further noted that tinea cruris, a 
low back disability, right and left knee disabilities, right and 
left shoulder disabilities, and a left thumb disability were not 
shown on the most recent VA medical examination.  In addition, the 
RO granted service connection for degenerative joint disease of 
the left ankle (rated as 10 percent disabling), degenerative joint 
disease of the cervical spine (rated as 20 percent disabling), 
degenerative joint disease of the right thumb, residuals of a 
fracture of the right wrist, sinusitis, and residuals of an 
excision of a right thigh cyst (all rated as zero percent 
disabling).  The veteran was duly notified of the RO's decision in 
a July 1990 letter.  

In October 1990, the veteran submitted a Notice of Disagreement 
with the RO's decision to deny service connection for hepatitis, 
hypertension, tinea cruris, a right shoulder disability, a left 
shoulder disability, a left thumb disability, a right knee 
disability, a left knee disability, and a low back disability.  In 
October 1990, the RO issued a Statement of the Case addressing 
these issues.  The veteran, however, did not perfect an appeal 
within the applicable time period.  Thus, the July 1990 rating 
decision is final.  

In October 2001, the veteran submitted an application to reopen 
his claims of service connection for hepatitis, hypertension, 
tinea cruris, a right shoulder disability, a left shoulder 
disability, a left thumb disability, a right knee disability, a 
left knee disability, and a low back disability.  He also 
requested increased ratings for his service connected 
disabilities, as well as service connection for an ulcer 
disability, high cholesterol, high triglycerides, and an abnormal 
liver function test, hemorrhoids, a right lower leg injury, a lump 
under the right armpit, a left eye disability, an abrasion of the 
left neck, a laceration of the left eyebrow, allergies, serous 
otitis, pseudofolliculitis barbae, and a right ankle disability.  

In support of his claim, the veteran submitted private clinical 
records, as well as clinical records from the service department, 
dated from December 1989 to August 2001.  In pertinent part, these 
records show that in December 1989, the veteran sought treatment 
for sinus complaints.  He reported that he had undergone a 
computerized tomography (CT) scan in August 1989 which showed 
nasal polyps.  The assessment included chronic maxillary 
sinusitis.  In March 1992, he complained of left shoulder and neck 
pain.  In April 1992, the veteran was hospitalized in connection 
with his complaints of left neck and shoulder pain for the past 
two to three weeks, as well as weakness in the arms.  He reported 
that he did not recall any definite injury, but had been pulling 
heavy cages of mail in his job with the U.S. Postal Service.  It 
was noted that X-ray studies conducted the previous month had 
shown a slight narrowing of the disc spaces with osteophyte 
formations.  A magnetic resonance imaging (MRI) study showed 
advanced multilevel cervical disc disease with a large C4-5 
herniated nucleus pulposus.  In reviewing the veteran's medical 
history, it was noted that he had been diagnosed as having 
hypertension and had been prescribed medication which he took 
inconsistently.  It was also noted that he had undergone surgery 
in 1987 for cholelithiasis, with no complications.  Physical 
examination was normal, but for limited range of motion in the 
neck, weakness in the upper extremities, and elevated blood 
pressure (164/92).  The assessment was left C5 radiculopathy, 
acute, secondary to herniated nucleus pulposus.  It was also noted 
that the veteran had cervical spondylosis as well as hypertension.  
An anterior cervical C4-5 diskectomy was performed and the veteran 
subsequently underwent physical therapy.  

In September 1994, the veteran was seen for hypertension, 
hemorrhoids, and increased liver function tests.  The assessment 
was hypertension, needs better control, and increased liver 
function tests.  In September 1995, the veteran was seen for a 
physical examination as well as follow-up of his hypertension and 
abnormal liver function test.  Examination revealed a blood 
pressure reading of 126/70.  Examination of the ears and eyes was 
normal.  In May 1995, the veteran complained of a stiff neck.  
Examination revealed full range of motion.  The assessment was 
suspect degenerative joint disease.  

In September 1996, the veteran was seen for hypertension, abnormal 
liver function tests, and cervical degenerative joint disease.  He 
also reported that he had arthritis in both shoulders which had 
recently worsened since he had to do a lot of lifting.  He also 
reported green discharge from the sinuses.  The assessments 
included hypertension, controlled, degenerative joint disease, 
mildly abnormal liver function test probably due to alcohol, and 
sinus infection.  In February 1997, the veteran reported heartburn 
and left shoulder pain.  He indicated that he had not taken Pepcid 
regularly.  The assessments were controlled hypertension, 
gastroesophageal reflux disease, and suspect degenerative joint 
disease of the left shoulder.  Subsequent X-ray studies of the 
left shoulder revealed degenerative changes in the glenohumeral 
joint.  In December 1997, the veteran was treated for external 
hemorrhoids.  

In May 2001, the veteran requested removal of some skin tags from 
his neck.  In August 2001, the veteran sought treatment for left 
knee pain.  It was also noted that he had elevated triglycerides 
and that his hemorrhoids had been acting up.  The veteran was 
advised to lose weight and follow a low fat diet.  

In July 2002, the veteran was afforded a series of VA medical 
examinations.  At a July 2002 VA orthopedic examination, the 
veteran reported a history of a cervical spine fusion in April 
1990.  He indicated that his current symptoms included pain in his 
neck, stiffness, and painful motion.  He indicated that he used 
Motrin daily for pain.  The veteran reported that he had flare-ups 
of his pain 4 to 5 times yearly which resulted in significant 
limitation of motion and moderate functional impairment.  
Examination revealed forward flexion from zero to 40 degrees, 
backwards extension from zero to 40 degrees, lateral flexion from 
zero to 35 degrees or the right and from zero to 30 degrees on the 
left.  Rotation was from zero to 60 degrees on the right and from 
zero to 50 degrees on the left.  The veteran reported pain at the 
extremes of rotation of lateral flexion and rotation.  The 
examiner indicated that there were no additional limitations with 
repetition of movement related to pain, fatigue, incoordination, 
weakness or lack of endurance.  There was good musculature and no 
neurological abnormalities.  X-ray studies showed degenerative 
disc disease at C5-6 and C6-7 with possible radiculopathy.  The 
diagnosis was degenerative joint disease with degenerative disk 
disease, cervical spine status post fusion at C4-5.  

At a VA skin examination in July 2002, the veteran reported that 
he had a scar on his right thigh since early childhood.  The scar 
was 6 by 1.5 centimeters.  The scar was asymptomatic, with no 
evidence of pruritis, pain, ulceration, nervous manifestations, 
exfoliation or crusting.  The assessment was scar, right lateral 
calf, not related to military service.  

At a VA sinus examination in July 2002, the veteran reported a 
history of sinusitis in service and indicated that he continued to 
experience discomfort in the sinuses, as well as associated 
headaches.  He indicated that he took Benadryl as needed and used 
nasal spray.  The examiner indicated that there was minimal 
interference with breathing through the nose, no purulent 
discharge, no dyspnea at rest or on exertion, no impairment of 
speech, and infrequent headaches.  The examiner noted that the 
veteran had no periods of incapacitation.  The examiner also noted 
that during the spring and fall, the veteran reported allergy 
attacks with rhinorrhea, lacrimation, and sneezing, with no 
significant wheezing.  X-ray studies of the sinuses were within 
normal limits.  The diagnosis was sinusitis, in remission.  

At a VA medical examination in July 2002, the veteran reported a 
history of a fractured right wrist, as well as a sprain of the 
left ankle.  He reported minimal pain in the left ankle as well as 
pain in the right wrist with cold, damp weather.  He indicated 
that he took Motrin for pain as needed.  The veteran denied flare-
ups and episodes of dislocation.  He indicated that his wrist and 
ankle disabilities did not impact his occupation or activities of 
daily living.  Examination of the left ankle showed dorsiflexion 
from zero to 20 degrees, and plantar flexion from zero to 45 
degrees.  Examination of the wrist showed dorsiflexion from zero 
to 70 degrees, palmar flexion from zero to 80 degrees, radial 
deviation from zero to 20 degrees, and ulnar deviation from zero 
to 45 degrees.  X-ray studies of the left ankle and right wrist 
were normal.  The examiner indicated that there were no additional 
limitations with repetition of movement related to pain, fatigue, 
incoordination, weakness or lack of endurance.  The examiner 
further indicated that there were no limitations of gait, or 
functional limitations on standing or walking.  The assessment was 
sprain of the left ankle and right wrist fracture, healed.  

At a VA hand examination in July 2002, the veteran reported a 
history of a right thumb sprain in service.  He indicated that he 
now had moderate pain in the right thumb on a weekly basis, 
precipitated by cold, damp weather.  He indicated that he used 
anti-inflammatory drugs which alleviated his pain.  The examiner 
estimated that the veteran had mild limitation of motion and 
functional loss during flare-ups.  Examination revealed full range 
of motion in the thumb with pain.  The veteran's grip strength was 
4/5.  The examiner indicated that there were no additional 
limitations with repetition of movement related to pain, fatigue, 
incoordination, weakness or lack of endurance.  X-ray studies 
showed no fracture, dislocation, osteomyelitis, or degenerative 
joint disease, although subluxation of the thumb could not be 
excluded.  The assessment was subluxation of the right thumb. 

In a November 2002 rating decision, the RO increased the rating 
for the veteran's cervical spine disability to 20 percent.  The 
veteran's remaining claims were denied.  Here, the Board notes 
that although the veteran's left ankle disability was initially 
rated as 10 percent disabling, part of the November 2002 rating 
decision erroneously noted that his left ankle disability was zero 
percent disabling.  This matter is addressed in more detail below.  
The veteran duly appealed the RO's decision as to "each and every 
denied claim."  The veteran argued generally that he was 100 
percent disabled and should be recognized as such.  

In August 2003, the veteran submitted private clinical records 
showing that in September 2002, he was seen in connection with his 
complaints of bilateral knee pain.  He reported a history of an 
arthroscopy in the left knee in 1990.  X-ray studies of the right 
knee reportedly showed some degenerative changes.  The assessment 
was degenerative joint disease, probable both knees.  Also 
submitted by the veteran were private clinical records showing 
that in July 2003, he sought treatment for bilateral knee 
symptoms.  Physical examination revealed significant 
patellofemoral crepitance and joint line tenderness.  X-ray 
studies of both knees showed advanced degenerative changes.  The 
assessment was degenerative joint disease, bilateral knees.  

II.  Increased rating claims-law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
rating codes identify the various disabilities.  38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2003).  

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies will 
be avoided, as will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by clinical 
and laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. 4.20 (2003).

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14 (2003).  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations of the 
same disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2003).  The factors of disability 
affecting joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, swelling 
and pain on movement.  38 C.F.R. § 4.45 (2003).  

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2003).

The determination of whether an increased evaluation is warranted 
is to be based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but 
are not limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where entitlement 
to compensation has already been established and an increase in 
the disability rating is at issue, the present level of disability 
is of primary importance."

In exceptional cases where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve on the basis of the criteria set forth in 
this paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent period 
of hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2003). 

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Increased rating claims-analysis 

Degenerative joint disease of the left ankle:  As an initial 
matter, the Board notes that the November 2002 rating decision on 
appeal is inconsistent as to whether the veteran's left ankle 
disability is rated as zero percent or 10 percent disabling.  
Given that the veteran's left ankle disability was originally 
rated as 10 percent disabling, and in light of the fact that the 
RO made no reference to a reduction in rating, the Board concludes 
that the veteran's left ankle disability is currently rated as 10 
percent disabling and that references to a zero percent rating are 
a typographical error by the RO.  

The veteran's service-connected degenerative joint disease of the 
left ankle is currently rated as 10 percent disabling under 
Diagnostic Codes 5003 and 5271.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray evidence will be rated on the basis 
of limitation of motion of the specific joint or joints involved.

Limitation of motion of the ankles is rated under Diagnostic Code 
5271.  Under that code, a 10 percent rating is assigned for 
moderate range of motion impairment.  A 20 percent rating is 
assigned for marked range of motion impairment.  This is the 
maximum rating available under this provision.  Normal range of 
ankle motion is identified as dorsiflexion of 0-20 degrees and 
plantar flexion of 0-45 degrees.  38 C.F.R. 4.71, Plate II.

After reviewing the evidence of record, it is the conclusion of 
the Board that a 10 percent rating, but no higher, is warranted 
for the veteran's left ankle disability.  Although the record is 
inconsistent, the Board notes that the evidence on file does 
contain X-ray findings of arthritis in the left ankle.  In 
addition, at a VA medical examination in July 2002, although range 
of motion of motion of the veteran's left ankle was normal, he 
reported minimal pain in the left ankle.  

The Court has noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 
deem painful motion of a major joint or groups caused by 
degenerative arthritis that is established by X-ray evidence to be 
limited motion even though a range of motion may be possible 
beyond the point when pain sets in.  Thus, affording the veteran 
the benefit of the doubt, the Board finds that his left ankle 
symptoms are sufficient to support a 10 percent rating.  See Hicks 
v. Brown, 8 Vet. App. 417, 420-1 (1995) .

A rating in excess of 10 percent for the veteran's left ankle 
disability, however, is not warranted by the evidence of record.  
There is no objective evidence of marked limitation of motion of 
the left ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  In 
addition, the veteran has indicated that his left ankle disability 
is not productive of flare-ups or functional loss.  At the most 
recent VA medical examination, the examiner indicated that there 
were no additional limitations with repetition of movement related 
to pain, fatigue, incoordination, weakness or lack of endurance.  
38 C.F.R. § 4.40, 4.45.  

The Board has also reviewed additional potentially applicable 
codes, but can find no basis on which to assign a rating in excess 
of 10 percent for the left ankle disability.  For example, there 
is no evidence of service-connected ankylosis ratable under Codes 
5270 and 5272 (2003).  Likewise, the Board notes that there is no 
evidence of malunion of the os calcis or astragalus ratable under 
Code 5273 (2003); nonunion or malunion of the tibia or fibula, 
ratable under Code 5262 (2003); or of astragalectomy residuals, 
ratable under Code 5274 (2003).  Thus, these provisions are not 
applicable to this case.

Degenerative joint disease of the right thumb:  The veteran's 
service medical records show that he was seen in connection with 
complaints of right thumb pain on several occasions.  In October 
1980, X-ray studies of the right thumb showed subluxation at the 
first metacarpophalangeal joint (MP) joint.  In January 1981, he 
was diagnosed as having a ligament sprain of the right thumb.  At 
his April 1989 service separation medical examination, the veteran 
reported problems with his thumbs, secondary to sports injuries.  

At a VA medical examination in March 1990, no abnormalities of the 
right thumb were identified on examination.  The diagnoses 
included bilateral thumb disability, not found.  

Based on this evidence, in a July 1990 rating decision, the RO 
granted service connection for degenerative joint disease of the 
right thumb and assigned a zero percent rating under Diagnostic 
Code 5224.

In October 2001, the veteran filed a claim for an increased rating 
for all of his service-connected disabilities.  He neither 
submitted nor identified any medical evidence regarding his right 
thumb disability.  In addition, neither the veteran nor his 
attorney submitted any specific contentions regarding this issue.  

The veteran was afforded a VA medical examination in July 2002, at 
which he reported moderate pain in the right thumb on a weekly 
basis, precipitated by cold, damp weather.  He indicated that he 
used anti-inflammatory drugs which alleviated his pain.  The 
examiner estimated that the veteran had mild limitation of motion 
and functional loss during flare-ups.  Examination revealed full 
range of motion in the thumb with pain.  The veteran's grip 
strength was 4/5.  The examiner indicated that there were no 
additional limitations with repetition of movement related to 
pain, fatigue, incoordination, weakness or lack of endurance.  X-
ray studies showed no fracture, dislocation, osteomyelitis, or 
degenerative joint disease, although subluxation of the thumb 
could not be excluded.  The assessment was subluxation of the 
right thumb. 

As noted, under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by X-ray evidence will be rated 
on the basis of limitation of motion of the specific joint or 
joints involved.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5224, pertaining to 
ankylosis of the thumb, a 10 percent rating is assigned for either 
the dominant or non-dominant hand when there is favorable 
ankylosis of the thumb.  A maximum rating of 20 percent is awarded 
for either hand when there is unfavorable ankylosis of the thumb.

In classifying the severity of ankylosis and limitation of motion 
of single digits and combinations of digits, the following rules 
were observed:  (1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in extension or 
in extreme flexion, was rated as amputation; (2) Ankylosis of both 
the metacarpophalangeal and proximal interphalangeal joints, even 
though each was individually in favorable positions, was rated as 
unfavorable ankylosis; (3) With only one joint of a digit 
ankylosed or limited in its motion, the determination was made on 
the basis of whether motion was possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm; when so 
possible, the rating was for favorable ankylosis, otherwise 
unfavorable; (4) With the thumb, the carpometacarpal joint was 
regarded as comparable to the metacarpophalangeal joint of other 
digits.  Extremely unfavorable ankylosis of the fingers, all 
joints in extension or in extreme flexion, or with rotation and 
angulation of bones, was rated as amputation.  38 C.F.R. § 4.71a 
(2001).

The criteria for evaluating finger and thumb disabilities were 
amended, effective August 26, 2002.  Under the revised rating 
criteria, Diagnostic Code 5224 provides that favorable ankylosis 
of thumb warrants a 10 percent evaluation for the major and minor 
upper extremity; a 20 percent evaluation requires unfavorable 
ankylosis or either extremity.  

Under Diagnostic Code 5228, which pertains to limitation of motion 
of the thumb, a 10 percent rating is warranted with a gap of one 
to two inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers.  A 20 
percent rating is warranted when there is a gap of more than two 
inches (5.1 centimeters (cm.)) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71a, Diagnostic Code 5228 (effective August 26, 2002).

If both the carpometacarpal and interphalangeal joints are 
ankylosed, and either is in extension or full flexion, or there is 
rotation or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx.  (ii) If 
both the carpometacarpal and interphalangeal joints are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.  (iii) If only the 
carpometacarpal or interphalangeal joint is ankylosed, and there 
is a gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the fingers, 
evaluate as unfavorable ankylosis.  (iv) If only the 
carpometacarpal or interphalangeal joint is ankylosed, and there 
is a gap of two inches (5.1 cm.) or less between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers, 
evaluate as favorable ankylosis.  38 C.F.R. § 4.71a (effective 
August 26, 2002).

In this case, the objective evidence of record shows that the 
veteran's right thumb is clearly not ankylosed.  Indeed, at the 
most recent VA medical examination in July 202, he had full range 
of motion of the right thumb.  In this case, therefore, the 
medical evidence does not show limited motion to the extent 
necessary to warrant a 10 percent rating under Codes 5224, 5228.  

The record, however, contains evidence showing that the veteran 
experiences painful motion, as well as limited motion during 
flare-ups of pain.  Strength has also shown to be slightly 
limited.  

The Board notes that when evaluating musculoskeletal disabilities, 
in addition to applying the schedular criteria, VA may consider 
granting a higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is demonstrated (to include with respect to 
flare-ups and/or repeated use), and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996)

In this case, in light of the veteran's symptoms of painful 
motion, mild weakness, and mild loss of motion during flare-ups, 
the Board finds that the functional impairment of the right thumb 
is productive of symptoms warranting a 10 percent rating.  38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5224, 5228.  A rating 
in excess of 10 percent, however, is clearly not warranted as it 
would require a showing of impairment comparable to unfavorable 
ankylosis of the thumb, which the Board finds is not shown by the 
objective evidence of record.  In that regard the Board notes that 
the veteran does have full range of motion of the thumb and has 
reported no functional impairment beyond moderate pain.  

Residuals of a fracture of the right wrist:  The veteran's service 
medical records show that at his April 1989 service retirement 
medical examination, the veteran reported that he had fractured 
his right wrist in 1968.  Examination revealed full range of 
motion and the examiner concluded that the veteran had made a full 
recovery.  At a post-service VA medical examination conducted in 
March 1990, the veteran had normal range of motion in all 
extremities, with no deformity, atrophy, swelling, effusion, or 
tenderness.  

Based on this evidence, in a July 1990 rating decision, the RO 
granted service connection for residuals of a fracture of the 
right wrist (major) and assigned a zero percent rating under 
Diagnostic Code 5215.  

In October 2001, the veteran filed a claim for an increased rating 
for all of his service-connected disabilities.  He neither 
submitted nor identified any medical evidence regarding residuals 
of a right wrist fracture.  In addition, neither the veteran nor 
his attorney submitted any specific contentions regarding this 
issue.  

The veteran was afforded a VA medical examination in July 2002, at 
which he reported pain in the right wrist with cold, damp weather.  
He denied flare-ups and indicated that his right wrist disability 
did not impact his occupation or activities of daily living.  
Examination of the wrist was normal, including range of motion 
testing.  X-ray studies of the right wrist were also normal.  The 
examiner indicated that there were no additional limitations with 
repetition of movement related to pain, fatigue, incoordination, 
weakness or lack of endurance.  The assessment was right wrist 
fracture, healed.  

Limitation of motion of the wrist is evaluated under Code 5215.  
That provision provides a maximum 10 percent rating for limitation 
of motion of the wrist (major or minor), if dorsiflexion is less 
than 15 degrees or palmar flexion is limited in line with the 
forearm.  A zero percent rating is assigned if the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.

Normal wrist dorsiflexion (extension) is 0 degrees to 70 degrees; 
normal palmar flexion is 0 degrees to 80 degrees; normal ulnar 
deviation is 0 degrees to 45 degrees; and normal radial deviation 
is 0 degrees to 20 degrees.  See 38 C.F.R. § 4.71, Plate I.

In this case, the medical evidence does not show limited motion to 
the extent necessary to warrant a 10 percent rating under 
Diagnostic Code 5215.  In fact, there was no loss of right wrist 
motion at the most recent VA medical examination in July 2002.  
See 38 C.F.R. § 4.71, Plate I.  Moreover, although the veteran 
reports wrist pain in certain types of weather, on most recent VA 
medical examination in July 2002, the examiner found no additional 
abnormalities which would warrant a compensable rating under 38 
C.F.R. §§ 4.40, 4.45, and 4.59, such as arthritis, limitations 
with repetition of movement related to pain, fatigue, 
incoordination, weakness or lack of endurance.  Indeed, the 
examiner described the veteran's right wrist as "healed."  Under 
these circumstances, the Board finds that a compensable rating is 
not warranted.  

Although there are other diagnostic codes that potentially relate 
to impairment of the wrist, after reviewing these alternative 
provisions, the Board can find no basis on which to assign a 
compensable rating for the veteran's right wrist disability.  For 
example, there is no evidence of peripheral nerve impairment so as 
to warrant application of Code 8515, nor is there evidence of 
ankylosis so as to warrant application of Code 5214.

Sinusitis:  The veteran's service medical records show that he was 
treated for sinusitis on several occasions.  In April 1988, X-ray 
studies of the veteran's sinuses showed left maxillary sinusitis.  
In August 1989, a CT scan of the sinuses showed a left maxillary 
soft tissue density.  

Based on this evidence, in a July 1990 rating decision, the RO 
granted service connection for sinusitis and assigned a zero 
percent rating under Diagnostic Code 6513.  

In October 2001, the veteran filed a claim for an increased rating 
for all of his service-connected disabilities.  In support of his 
claim, he submitted clinical records showing that in December 
1989, he was treated for chronic maxillary sinusitis.  In 
September 1996, he was treated for a sinus infection.  The 
remaining clinical records submitted by the veteran are negative 
for complaints or findings of sinusitis.  In addition, neither the 
veteran nor his attorney submitted any specific contentions 
regarding the issue of entitlement to an increased rating for 
sinusitis.  

At a VA sinus examination in July 2002, the veteran reported a 
history of sinusitis in service and indicated that he continued to 
experience discomfort in the sinuses, as well as associated 
headaches.  He indicated that he took Benadryl as needed and used 
nasal spray.  The examiner indicated that there was minimal 
interference with breathing through the nose, no purulent 
discharge, no dyspnea at rest or on exertion, no impairment of 
speech, and infrequent headaches.  The examiner noted that the 
veteran had no periods of incapacitation.  The examiner also noted 
that during the spring and fall, the veteran reported allergy 
attacks with rhinorrhea, lacrimation, and sneezing, with no 
significant wheezing.  X-ray studies of the sinuses were within 
normal limits.  The diagnosis was sinusitis, in remission.  

Sinusitis is rated under Diagnostic Code 6513, which provides a 
noncompensable rating where the condition is detected by X-ray 
only.  Compensable ratings are assigned based upon the frequency 
of incapacitating and/or non-incapacitating attacks per year.  38 
C.F.R. § 4.97, Diagnostic Code 6513.  A 10 percent rating is 
warranted where there are one or two incapacitating episodes or 
three to six non-incapacitating episodes per year.  Here, there 
are no current, objective signs of sinusitis, and the record 
otherwise contains no evidence, subjective or objective, that the 
veteran has experienced any incapaciting episodes of sinusitis in 
the last several years.  Thus, this appeal must be denied.

Residuals of an excision of a right thigh cyst:  The veteran's 
service medical records show that in December 1988, an infected 
sebaceous cyst in the perineal area was excised.  Follow-up 
records show the wound healed without complications.  The 
remaining service medical records are negative for complaints or 
findings of residuals of this procedure.  

Based on this evidence, in a July 1990 rating decision, the RO 
granted service connection for residuals of an excision of a right 
thigh cyst and assigned a zero percent rating under Diagnostic 
Code 7805.  

In October 2001, the veteran filed a claim for an increased rating 
for all of his service-connected disabilities.  He neither 
submitted nor identified any medical evidence regarding residuals 
of an excision of a right thigh cyst.  In addition, neither the 
veteran nor his attorney submitted any specific contentions 
regarding this issue.  

The veteran was afforded a VA skin examination in July 2002, at 
which the only abnormality identified was an asymptomatic scar on 
the veteran's right calf, which had been present since his 
childhood.  The assessment was scar, right lateral calf, not 
related to military service.  Again, no other pertinent complaints 
or findings were recorded.  

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 
through 7805 (2002).  The veteran is entitled to be rated under 
the Diagnostic Code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 7800 pertains to scars of the head, face, or neck.  
Diagnostic Codes 7801 and 7802 provide ratings for scars from 
second and third degree burns.  As the medical evidence of record 
indicates any scar referable to the in-service cyst excision is 
not on the veteran's head, face, or neck, nor due to second or 
third degree burns, these provisions are obviously not for 
application.

Under Diagnostic Code 7803, as in effect prior to August 30, 2002, 
a 10 percent rating was assigned for scars which are poorly 
nourished, with repeated ulceration.  Under Diagnostic Code 7804, 
, as in effect prior to August 30, 2002, a 10 percent evaluation 
may be assigned for scars which are tender and painful on 
objective demonstration.  Under Diagnostic Code 7805, as in effect 
prior to August 30, 2002, scars may be rated on limitation on 
function of the part affected.  38 C.F.R. § 4.118 (2002).  

The criteria for rating skin disabilities were revised effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) and 
corrections in 67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  The 
record shows that the RO considered the revised regulations.  
Although the Board has considered the revised regulations, they 
are not significantly different from the regulations in effect 
prior to August 30, 2002, for diagnostic codes 7803, 7804 or 7805.  

For example, under both versions, Diagnostic Code 7804 provides a 
maximum 10 percent rating for a superficial and painful scar.  
Under the new Diagnostic Code 7803, a maximum 10 percent rating is 
assigned for a superficial and unstable scar.  A note to the 
criteria indicates that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
A second note indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (from August 30, 2002).

Under both versions, Diagnostic Code 7805 provides that scars are 
rated based on the limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to and from August 
30, 2002).

Thus, the Board finds that neither version of the regulations is 
more favorable to the veteran, particularly in light of the 
evidence of record.  In that regard, the Board observes that the 
evidence does not show, nor does the veteran contend, that any 
scar resulting from the in-service cyst excision is poorly 
nourished, repeatedly ulcerated, tender and painful, unstable, or 
productive of limitation of function.  Thus, the Board finds that 
the criteria for a compensable rating under the provisions 
discussed above have not been met.

With respect to all the increased rating claims addressed in this 
decision, the assignment of an extra-schedular rating was also 
considered under 38 C.F.R. § 3.321(b)(1); however, the record 
shows that the veteran's service-connected left ankle, right 
thumb, right wrist, right thigh, and sinusitis disabilities are 
productive of neither marked interference with employment nor 
frequent periods of hospitalization, and they do not otherwise 
present an exceptional or unusual disability picture.  Neither the 
veteran nor his attorney have contended otherwise.  Thus, further 
discussion of an extra-schedular rating is unnecessary.  Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  In summary, this is a case 
where the preponderance of the evidence is against the claims and 
the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. § 
5107(b) (West 2002).

IV.  Applications to reopen previously denied claims of service 
connection-law and regulations

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2003).

Where a veteran served ninety days or more during a period of war 
and certain chronic diseases, including arthritis, cardiovascular-
renal disease, and ulcers, become manifest to a degree of 10 
percent within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2003). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As set forth above, in a July 1990 rating decision, the RO denied 
service connection for numerous disabilities, including hepatitis, 
hypertension, tinea cruris, a right shoulder disability, a left 
shoulder disability, a left thumb disability, a right knee 
disability, a left knee disability, and a low back disability.  In 
its decision, the RO noted that hepatitis and hypertension had not 
been shown by the evidence of record.  The RO further noted that 
tinea cruris, a low back disability, right and left knee 
disabilities, right and left shoulder disabilities, and a left 
thumb disability were not shown on the most recent VA medical 
examination.  The veteran was duly notified of the RO's decision 
and of his appellate rights in a July 1990 letter.  

In October 1990, he submitted a Notice of Disagreement with the 
RO's decision to deny service connection for hepatitis, 
hypertension, tinea cruris, a right shoulder disability, a left 
shoulder disability, a left thumb disability, a right knee 
disability, a left knee disability, and a low back disability.  In 
October 1990, the RO issued a Statement of the Case addressing 
these issues.  The veteran, however, did not perfect an appeal 
within the applicable time period.  Thus, the July 1990 rating 
decision is final.  

In October 2001, the veteran submitted an application to reopen 
his claims of service connection for hepatitis, hypertension, 
tinea cruris, a right shoulder disability, a left shoulder 
disability, a left thumb disability, a right knee disability, a 
left knee disability, and a low back disability.  

Despite the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).

For claims such as this one, filed on or after effective August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2003).

With these considerations, the Board must now review the all of 
the evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final rating 
decision in July 1990.  This evidence includes clinical records 
submitted by the veteran, as well as several July 2002 VA medical 
examination reports.  

V.  Analysis-Applications to reopen previously denied claims of 
service connection

Hepatitis:  A review of the record shows that in October 1989, 
shortly after his separation from active service, the veteran 
sought treatment after he underwent a physical for a job and was 
discovered to have abnormal liver function studies.  The veteran 
acknowledged that he regularly drank beer and was also in 
Southeast Asia, where he could have been exposed to hepatitis.  It 
was also noted that he had undergone surgery with a possible 
transfusion.  The assessment was abnormal liver function studies, 
possible exposure to hepatitis.  Subsequent testing showed 
positive antibodies for hepatitis.  

In January 1990, shortly after his separation from active service, 
the veteran filed an application for VA compensation benefits, 
claiming entitlement to service connection for numerous 
disabilities, including hepatitis.  In support of his claim, the 
veteran was afforded a VA medical examination in March 1990.  The 
examiner noted evidence of previous hepatitis B, but did not 
diagnose hepatitis.  

Based on this evidence, in a final July 1990 rating decision, the 
RO denied service connection for hepatitis, noting that such 
disability was not currently shown by the evidence of record.  

In October 2001, the veteran submitted an application to reopen 
his claim of service connection for hepatitis.  In support of his 
claim, the veteran submitted private clinical records, as well as 
clinical records from the service department, dated from December 
1989 to August 2001.  In addition, the record now contains several 
July 2002 VA medical examination reports.  

In pertinent part, these records show that the veteran was seen in 
September 1994 and September 1996 for an elevated liver function 
test.  The assessments included mildly abnormal liver function 
test, probably due to alcohol.  It is noted that none of the 
additional evidence associated with the claims folder since the 
last final rating decision in July 1990 contains any reference to 
hepatitis.  Thus, it is clear that none of the evidence added to 
the record since the last final decision in July 1990 relates to 
an unestablished fact necessary to substantiate the claim, namely 
a current diagnosis of hepatitis.  As a result, the additional 
evidence received does not raise a reasonable possibility of 
substantiating the claim of service connection for hepatitis.

Thus, the Board concludes that the additional evidence received 
since the last final rating decision in July 1990 is not new and 
material evidence within the meaning of 38 C.F.R. § 3.156, and it 
does not provide a basis for reopening.  

Hypertension:  The veteran's service medical records document 
numerous episodes of elevated blood pressure readings.  In 
November 1987, it was noted that the veteran's blood pressure was 
160/108.  The assessment was hypertension and the veteran was 
advised to have a blood pressure check at his next appointment to 
determine whether hypertension medication was necessary.

At a follow-up examination in December 1987, a blood pressure 
reading of 150/88 was recorded and it was noted that the veteran 
had had several blood pressure checks showing that his diastolic 
pressure was 90 or less.  He was advised to have occasional blood 
pressure checks if his diastolic pressure was greater than 90.  

In April 1989, the veteran was examined in preparation for his 
retirement from the service.  He reported that he had a history of 
elevated blood pressure.  The examiner noted that the veteran had 
had several 5 day blood pressure checks, all of which were within 
normal limits.  

In January 1990, shortly after his separation from active service, 
the veteran filed an application for VA compensation benefits, 
claiming entitlement to service connection for numerous 
disabilities, including hypertension.  In support of his claim, 
the veteran was afforded a VA medical examination in March 1990, 
at which his blood pressure was 130/90.  The diagnoses included 
history of recurring borderline readings, but hypertension not 
found.  

Based on this evidence, in a July 1990 rating decision, the RO 
denied service connection for hypertension on the basis that the 
evidence of record did not show that the veteran currently had 
hypertension.  The veteran did not appeal the RO's decision; thus, 
it is final.  

In October 2001, the veteran submitted an application to reopen 
his claim of service connection for hypertension.  In support of 
his claim, the veteran submitted private clinical records, as well 
as clinical records from the service department, dated from 
December 1989 to August 2001.  In pertinent part, these records 
show that in April 1992, it was noted that the veteran had been 
diagnosed as having hypertension and had been prescribed 
medication which he took inconsistently.  Subsequent treatment 
records show that the veteran continued to receive treatment for 
hypertension.  

The Board finds that the additional evidence received since July 
1990 warrants a reopening of the veteran's claim, in that it 
establishes that the veteran presently has hypertension, an 
element which was previously lacking.  Moreover, the Board finds 
that this additional evidence raises a reasonable possibility of 
substantiating the claim.  Thus, the Board concludes that the 
additional evidence received since the last final rating decision 
in July 1990 is new and material evidence within the meaning of 38 
C.F.R. § 3.156, and provides a basis for reopening.  

Indeed, in light of the veteran's service medical records showing 
multiple episodes of elevated blood pressure, as well as a 
diagnosis of hypertension, and in view of the new post-service 
medical evidence showing that the veteran continues to suffer from 
hypertension requiring medication, the Board finds that service 
connection is warranted.  38 C.F.R. § 3.303.  

As noted, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In other 
words, the preponderance of the evidence must be against the claim 
for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion certainly cannot 
be made in this case.  Thus, the Board finds that the evidence of 
record is sufficient to award service connection for hypertension.

Tinea cruris:  The veteran's service medical records show that he 
was treated for tinea cruris on numerous occasions in service 
between November 1970 and April 1983.  At his April 1989 service 
separation medical examination, the veteran reported a history of 
occasional episodes of a skin rash and indicated that he had been 
treated symptomatically.  

In January 1990, shortly after his separation from active service, 
the veteran filed an application for VA compensation benefits, 
claiming entitlement to service connection for numerous 
disabilities, including tinea cruris.  In support of his claim, 
the RO obtained a VA Agent Orange examination which showed 
findings of scattered folliculitis on the chest and arms.  The 
veteran was also afforded a VA medical examination in March 1990.  
Examination again revealed scattered folliculitis in the anterior 
chest and forearms and a few small nodes in the groin area.  The 
diagnoses included tinea cruris, not found.  

Based on this evidence, in a July 1990 rating decision, the RO 
denied service connection for tinea cruris on the basis that the 
evidence of record did not show that the veteran currently had 
this disability.  The veteran did not appeal the RO's decision; 
thus, it is final.  

In October 2001, the veteran submitted an application to reopen 
his claim of service connection for tinea cruris.  In support of 
his claim, the veteran submitted private clinical records, as well 
as clinical records from the service department, dated from 
December 1989 to August 2001.  Also associated with the claims 
folder were several VA medical examination reports dated in July 
2002.  None of this medical evidence contains any reference to 
tinea cruris.  

Thus, it is clear that none of the medical evidence added to the 
record since the last final decision in July 1990 relates to an 
unestablished fact necessary to substantiate the claim, namely a 
current diagnosis of tinea cruris.  As a result, the additional 
evidence received does not raise a reasonable possibility of 
substantiating the claim of service connection for these 
disabilities.  

The Board has also considered the contentions of the veteran set 
forth in his April 2003 notice of disagreement.  In that regard, 
he notes that he was treated for tinea cruris in service and 
claims that he still had this disability.  The Board notes that 
such contentions were of record at the time of the July 1990 
rating decision.  Thus, this evidence is cumulative.  

Moreover, the Board notes that while the veteran is competent to 
testify as to observable symptoms such as a skin rash, as a lay 
person, he is not competent to provide a medical opinion that the 
observable symptoms are manifestations of chronic pathology or 
diagnosed disability, such as tinea cruris.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Indeed, in Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence does 
not provide a basis on which to reopen a claim of service 
connection  

In view of the foregoing, the Board finds that new and material 
evidence has not been received to warrant reopening of the claim 
of service connection for tinea cruris.  The veteran is advised 
that if he is able to submit or identify medical evidence showing 
that he currently has this disability, he is free to reopen his 
claim.  

Right and left shoulder and knee disabilities:  As set forth 
above, the veteran's service medical records document that he 
sought treatment for shoulder pain on several occasions, including 
in March 1968, May and August 1975, November 1980, November 1983, 
and October 1985.  

These records also show that he was seen on several occasions for 
knee pain, including in June 1978, January 1981, and November 1986 
to January 1987.  At his April 1989 service separation medical 
examination, the veteran indicated that he had worn knee braces 
for trick knees since 1986 and had symptoms of cramps in his legs; 
the examiner noted that there were no complications or sequelae.  

In January 1990, shortly after his separation from active service, 
the veteran filed an application for VA compensation benefits, 
claiming entitlement to service connection for numerous 
disabilities, including left and right shoulder and knee 
disabilities.  

In support of his claim, the veteran was afforded a VA medical 
examination in March 1990.  Examination revealed normal range of 
motion in all extremities, with no deformity, atrophy, swelling, 
effusion, or tenderness.  An X-ray study of the left knee was 
normal.  The diagnoses included shoulder and knee disabilities, 
not found.  At an April 1990 VA Agent Orange examination, the 
veteran reported arthralgias in the knees, but no knee disability 
was identified.  The examination report is silent for any 
complaint or abnormality pertaining to the shoulders.  

In a July 1990 rating decision, the RO denied service connection 
for right and left shoulder disabilities and right and left knee 
disabilities on the basis that the evidence did not show that the 
veteran currently had such disabilities.  The veteran did not 
appeal the RO's decision; thus it is final.  

In October 2001, the veteran submitted an application to reopen 
his claims of service connection for left and right shoulder and 
knee disabilities.  In support of his claim, the veteran submitted 
private clinical records, as well as clinical records from the 
service department, dated from December 1989 to July 2003.  In 
pertinent part, these records show that in September 1996, the 
veteran reported that he had arthritis in both shoulders which had 
recently worsened since he had to do a lot of lifting.  The 
assessments included degenerative joint disease.  It is noted that 
subsequent X-ray studies of the left shoulder in 1997 revealed 
degenerative changes in the glenohumeral joint.  Also submitted by 
the veteran was a July 2003 private clinical record showing a 
diagnosis of advanced degenerative changes in both knees.  

The Board finds that the additional evidence received since July 
1990 clearly warrants a reopening of the veteran's claims, in that 
it establishes that the veteran presently has right and left 
shoulder and knee disabilities - diagnosed as arthritis, an 
element which was previously lacking.  Moreover, given that the 
veteran's service medical records document episodes of treatment 
for shoulder and knee pain, the Board finds that this additional 
evidence raises a reasonable possibility of substantiating the 
claims.  Thus, the Board finds that the reopening requirements of 
38 C.F.R. § 3.156 have been met.  

Prior to addressing the merits of the veteran's claims of service 
connection for right and left knee and shoulder disabilities, 
however, the Board finds that additional development of the 
evidence is warranted.  This matter is addressed in the remand 
portion of this decision.  

Left thumb and low back disabilities:  The veteran's service 
medical records documents episodes of treatment for left thumb and 
low back complaints.  Specifically, the evidence shows that in 
December 1970, the veteran reported that he had stubbed his left 
thumb playing basketball the previous day.  Examination showed 
slight soft tissue swelling.  X-ray studies of the left hand were 
normal.  The assessment was contusion of the left thumb.  

In March 1975, the veteran sought treatment after he again 
sustained trauma to the left thumb while playing softball.  X-ray 
studies were normal and the impression was soft tissue trauma.  At 
his April 1989 service separation medical examination, the veteran 
reported that he had problems with both thumbs, secondary to 
sports injuries.  

Regarding the low back, the service medical records show that in 
February 1968, the veteran complained that his back was hurting.  
In December 1970, the veteran again complained of back problems, 
which he indicated had been present for the past two weeks.  The 
examiner concluded that there was no organic cause for the 
veteran's complaints.  

In November 1980, the veteran sought treatment after he was 
involved in an automobile accident.  He complained of pain in the 
left shoulder, neck, and low back.  At a follow-up examination, 
the assessment was multiple traumas with contusions and abrasions, 
resolving.  At his April 1989 service separation medical 
examination, the veteran reported an episode of recurrent back 
pain in 1977.  The examiner noted that the veteran had been 
treated with rest and Flexoril and that there were no 
complications or sequelae from this episode.  

In January 1990, shortly after his separation from active service, 
the veteran filed an application for VA compensation benefits, 
claiming entitlement to service connection for numerous 
disabilities, including left thumb and low back disabilities.  In 
support of his claim, the veteran was afforded a VA medical 
examination in March 1990.  X-ray studies of the left hand and 
wrist showed a questionable deformity of the distal head of the 
metacarpal of the thumb, possibly due to old fracture or small 
osteochondroma.  Otherwise, the bones and joints were normal.  The 
diagnoses included back and thumb disabilities, not found.  At an 
April 1990 VA Agent Orange examination, the veteran reported 
chronic arthralgias in his lumbar spine.  No diagnosis was noted.  
The examination report is negative for complaints or abnormalities 
pertaining to the left thumb.  

Based on this evidence, in a final July 1990 rating decision, the 
RO denied service connection for left thumb and low back 
disabilities, noting that such disabilities were not currently 
shown by the evidence of record.  The veteran did not appeal the 
RO's decision.  

In October 2001, the veteran submitted an application to reopen 
his claim of service connection for left thumb and low back 
disabilities.  In support of his claim, the veteran submitted 
private clinical records, as well as clinical records from the 
service department, dated from December 1989 to August 2001.  In 
addition, the record now contains several July 2002 VA medical 
examination reports.  

None of the additional evidence associated with the claims folder 
since the last final rating decision in July 1990, however, 
contains any reference to a left thumb disability or a low back 
disability.  Thus, it is clear that none of the evidence added to 
the record since the last final decision in July 1990 relates to 
an unestablished fact necessary to substantiate the claim, namely 
a current diagnosis of a left thumb disability or a low back 
disability.  As a result, the additional evidence received does 
not raise a reasonable possibility of substantiating these claims.  

In view of the foregoing, the Board finds that new and material 
evidence has not been received to warrant reopening of the claims 
of service connection for left thumb and low back disabilities.  
The veteran is again advised that if he is able to submit or 
identify medical evidence showing that he currently has these 
disabilities, he is free to reopen his claims.  

VI.  Service connection claims-Law and regulations

As the pertinent law and regulations governing claims of service 
connection have been set forth above in section IV, they will not 
be repeated here.  

VII.  Service connection claims-Analysis

Ulcer disability:  The veteran's service medical records show that 
in February 1987, he was hospitalized in connection with his 
complaints of burning epigastric pain.  An endoscopy was performed 
and revealed duodenitis.  An ultrasound of the gallbladder 
revealed stones.  The diagnoses were mild duodenitis and 
gallbladder disease.  Surgery was recommended.  In May 1987, the 
veteran was again hospitalized and a cholecystectomy was 
performed.  The diagnosis on discharge was chronic cholecystitis 
with cholelithiasis.  

In January 1990, shortly after his separation from active service, 
the veteran filed an application for VA compensation benefits, 
claiming entitlement to service connection for numerous 
disabilities.  His application is silent for any mention of an 
ulcer disability.  In support of his claim, the veteran was 
afforded a VA medical examination in March 1990.  The examination 
report is negative for complaints or findings of an ulcer 
disability.  In fact, examination revealed that the veteran's 
digestive system was normal.  Likewise, an April 1990 Agent Orange 
examination is negative for complaints or findings of an ulcer 
disability.  

In October 2001, the veteran submitted a claim of service 
connection for an ulcer disability.  In support of his claim, he 
submitted private clinical records, as well as clinical records 
from the service department, dated from December 1989 to August 
2001.  Although these records contain a notation of 
gastroesophageal reflux disease in February 1997, they are 
entirely negative for findings of an ulcer disability.  It is also 
noted that VA medical examinations conducted in July 2002 are 
negative for complaints or findings of an ulcer disability.  
Finally, the Board observes that neither the veteran nor his 
attorney has submitted argument regarding his claim of service 
connection for an ulcer disability.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 
2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997).  In this 
case, although the veteran was diagnosed as having duodenitis in 
service in February 1987, the remaining service medical records 
are entirely negative for complaints or findings of an ulcer 
disability.  Moreover, there is absolutely no post-service 
evidence of an ulcer disability, nor has the veteran contended 
that he currently has an ulcer disability.  

Congress specifically limited entitlement for service-connected 
disease or injury to cases resulting in disability.  See 38 U.S.C. 
§§ 1110, 1131 (West 2002).  As there is no medical (or even lay) 
evidence of current existence of an ulcer disability, service 
connection is clearly not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (absent proof of present disability there can 
be no valid claim).  Thus, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

High cholesterol, high triglycerides, and abnormal liver function 
tests:  The veteran's service medical records show in March 1989, 
laboratory testing showed that he had elevated cholesterol and 
increased lipids.  He was advised to follow a low calorie diet, 
lose weight, increase his exercise, and quit smoking.  Post-
service medical records show that in October 1989, the veteran 
sought treatment after he underwent a physical for a job and was 
discovered to have abnormally elevated cholesterol, triglycerides 
and liver function studies.  

Although the record shows that the veteran has had elevated 
cholesterol and lipid levels both during and since his active 
service, and had abnormal liver function studies shortly after 
service separation, these are clearly laboratory findings, and are 
not evidence, in and of themselves, of an underlying disabilities.  

For informational purposes, the Board notes that hyperlipidemia is 
general term for elevated concentrations of any or all of the 
lipids in the plasma, including hyper-triglyceridemia, 
hypercholesterolemia, etc.  See Dorland's Illustrated Medical 
Dictionary 795 (28th ed. 1994); see also 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually laboratory 
results and are not, in and of themselves, disabilities.  They 
are, therefore, not appropriate entities for the rating 
schedule.). 

As set forth above, Congress specifically limited entitlement for 
service-connected disease or injury to cases resulting in 
disability.  See 38 U.S.C. §§ 1110, 1131.  The term "disability" 
as used for VA purposes refers to impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, 
there is no evidence of record to indicate that the veteran's 
elevated cholesterol, triglycerides and liver function studies 
cause any impairment of earning capacity.  Moreover, nothing in 
the medical evidence reflects that the veteran has a current 
disability manifested by his elevated cholesterol, triglycerides 
and liver function studies.  Consequently, the Board must conclude 
that the evidence is against a finding that the veteran has a 
current disability manifested by his elevated cholesterol, 
triglycerides and liver function studies.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of service 
connection for elevated cholesterol, triglycerides and liver 
function studies.  Therefore, these claims must be denied.  As the 
preponderance of the evidence is against these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids:  The veteran seeks service connection for 
hemorrhoids, apparently on the basis that this disorder was first 
manifest in service and has persisted to the present day.

As noted above, his service medical records document diagnoses of 
hemorrhoids in June 1982 and November 1986.  In addition, at his 
April 1989 service separation medical examination, the veteran 
reported that he had had hemorrhoids since 1970 and that he self-
medicated with Preparation H.  

The post-service medical records document bilateral hemorrhoids 
again at a March 1990 VA medical examination, as well as in 
clinical records dated in December 1997 and August 2001.  Although 
the veteran has submitted no argument regarding this issue, 
affording him the benefit of the doubt, the Board finds that the 
record contains sufficient evidence to establish that his 
hemorrhoids have persisted since his separation from service.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  

Under the benefit-of-the-doubt rule, for the veteran to prevail, 
there need not be a preponderance of the evidence in his favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence must 
be against the claim for the benefit to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. at 54.  Given the evidence set forth above, 
such a conclusion cannot be made in this case.  Rather, the 
evidence is deemed to be at least in relative equipoise as to 
whether the veteran's current hemorrhoids are of service origin.  
Thus, service connection for hemorrhoids is warranted. 

A right lower leg injury and a lump under the right armpit:  The 
veteran's service medical records show that in April 1978, he was 
treated for a lump under the right armpit.  In February 1982, he 
was treated after he dropped a wall locker on his right leg.  A 
laceration about 2 inches in length was noted.  The wound was 
cleansed and sterile dressing applied.  

The remaining service medical records are negative for complaints 
or abnormalities attributed to these episodes.  Likewise, post-
service medical records dated from December 1989 to August 2001 
are entirely negative for any indication that the veteran has a 
current disability related to his in-service right armpit lump or 
right leg laceration.  Neither the veteran nor his attorney has 
submitted evidence or argument regarding either of these issues.  

Again, it is noted that Congress has specifically limited 
entitlement for service-connected disease or injury to cases 
resulting in disability.  See 38 U.S.C. §§ 1110, 1131 (West 2002).  
As there is no medical evidence of the current existence of any 
disability related to the in-service right armpit lump or right 
leg laceration, service connection is clearly not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (absent proof of 
present disability there can be no valid claim).  Thus, the 
preponderance of the evidence is against the claims and there is 
no doubt to be resolved.

A left eye disability.  The veteran's service medical records show 
that in March 1977, he sought treatment for a reddened area of the 
left eye.  He reported that he had participated in gas chamber 
testing and had experienced irritation of his eyes.  At his April 
1989 separation medical examination, the veteran reported dry eyes 
since 1975, treated with drops.  No objective abnormalities were 
identified.  In May 1989, he sought treatment for nasal congestion 
with purulent discharge, halitosis, and swelling over the left 
eye.  His symptoms were attributed to a sinus infection.  The 
remaining service medical records are negative for pertinent 
abnormalities of the left eye.  

Likewise, the post-service evidence is negative for complaints or 
abnormalities pertaining to the left eye.  In fact, the post-
service medical records describe the veteran's eyes as normal.  
For example, at a March 1990 VA medical examination, the veteran's 
eyes were determined to be normal.  At an April 1990 Agent Orange 
examination, the veteran specifically denied changes in visual 
acuity, eye pain, redness, and all other eye problems.  When the 
veteran was examined in September 1995, his eyes were described as 
normal.  

Again, it is noted that Congress has specifically limited 
entitlement for service-connected disease or injury to cases 
resulting in disability.  See 38 U.S.C. §§ 1110, 1131 (West 2002).  
As there is no medical, or even lay, evidence of a current left 
eye disability, service connection is clearly not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (absent proof of 
present disability there can be no valid claim).  Thus, the 
preponderance of the evidence is against the claim and there is no 
doubt to be resolved.

An abrasion of the left neck, a laceration of the left eyebrow:  
For similar reasons, the Board finds that service connection for 
an abrasion of the left neck and a laceration of the left eyebrow 
is not warranted.  As detailed above, the veteran's service 
medical records show that in October 1970, he was treated for a 
laceration of the left eyebrow.  Nylon sutures were used to close 
the laceration.  In August 1975, the veteran sought treatment 
after he was involved in an automobile accident.  Physical 
examination revealed an abrasion on the left anterior neck which 
was thoroughly washed.  

The remaining service medical records are negative for complaints 
or abnormalities attributed to these injuries.  Likewise, post-
service medical records dated from December 1989 to August 2001 
are entirely negative for any indication that the veteran has a 
current disability related to his in-service left neck abrasion or 
left eyebrow laceration.  The veteran and his attorney have 
submitted no evidence or argument regarding either of these 
issues, nor have they contended that the veteran currently has any 
residual of these in-service injuries.  

Again, it is noted that Congress has specifically limited 
entitlement for service-connected disease or injury to cases 
resulting in disability.  See 38 U.S.C. §§ 1110, 1131 (West 2002).  
As there is no medical, or even lay, evidence of the current 
existence of any disability related to the in-service left neck 
abrasion or left eyebrow laceration, service connection is clearly 
not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(absent proof of present disability there can be no valid claim).  
Thus, the preponderance of the evidence is against the claims and 
there is no doubt to be resolved.

Serous otitis, claimed as itching and ringing in the ears:  With 
respect to this issue, the veteran's service medical records show 
that he was treated for external otitis in May 1968.  In July 
1973, it was noted that he was being followed for external otitis.  
In March 1989, the veteran sought treatment for itching, ringing, 
and pain in the left ear.  The assessment was serous otitis.  The 
remaining service medical records are negative for complaints or 
findings of serous otitis.  

Likewise, the post-service evidence is negative for complaints or 
abnormalities pertaining to serous otitis.  In fact, the post-
service medical records describe the veteran's ears as normal.  
For example, at a March 1990 VA medical examination, the veteran's 
eyes were determined to be normal.  At an April 1990 Agent Orange 
examination, the veteran specifically denied ear symptoms, 
including tinnitus and ear pain.  When the veteran was examined in 
September 1995, his ears were again described as normal.  

As repeatedly noted above, Congress has specifically limited 
entitlement for service-connected disease or injury to cases 
resulting in disability.  See 38 U.S.C. §§ 1110, 1131 (West 2002).  
As there is no medical, or even lay, evidence that the veteran 
currently has chronic serous otitis, service connection is clearly 
not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(absent proof of present disability there can be no valid claim).  
Thus, the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

Allergies.  The veteran's service medical records are entirely 
negative for any notation of allergies.  

Likewise, the post-service medical records are negative for any 
indication of allergies, until July 2002, when the veteran 
underwent a VA sinus examination.  At that time, he reported a 
history of allergy attacks.  An allergy disability, however, was 
not diagnosed.  

Under applicable law and regulation, in order to establish service 
connection for a disability, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or aggravation 
of a disease or injury in active service; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 1110, 1131; Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In this case, the record contains no evidence satisfying any of 
the elements set forth above.  The veteran's service medical 
records are negative for notations of allergies.  The record 
contains no medical evidence of a nexus between the claimed 
allergies and service.  Finally, the record contains no competent 
evidence of a current allergy disability.  

Although the Board has considered the July 2002 VA medical 
examination report showing that the veteran reported a history of 
seasonal allergy attacks, the Court has held that a recitation of 
a claimant's medical history, unsupported by clinical findings, is 
not probative.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

In summary, absent evidence of allergies in service or a current 
diagnosis of allergies, the Board must find that service 
connection is clearly not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (absent proof of present disability there can 
be no valid claim).  Thus, the preponderance of the evidence is 
against the claims and there is no doubt to be resolved.

A right ankle disability:  The veteran's service medical records 
show that in October 1987, he was issued crutches for ambulation 
due to an inflammation in the right hind foot.  A questionable 
strain of the right ankle was noted.  X-ray studies showed a 
normal foot, but for a rounded calcific density overlying the 
plantar soft tissues.  At a follow-up examination in November 
1987, it was noted that the veteran's right foot was doing much 
better.  At a follow-up examination in December 1987, the 
assessment was resolved strain of the right hind foot.  The 
remaining service medical record are negative for pertinent 
complaints or abnormalities.  

Likewise, the post-service medical records are entirely silent for 
any indication of a current right ankle disability.  The veteran 
and his attorney have neither submitted nor identified any medical 
evidence of a current right ankle disability, nor have they 
contended that the veteran currently has a right ankle disability.  

Again, it is noted that Congress has specifically limited 
entitlement for service-connected disease or injury to cases 
resulting in disability.  See 38 U.S.C. §§ 1110, 1131 (West 2002).  
As there is no medical, or even lay, evidence that the veteran 
currently has a right ankle disability, service connection is 
clearly not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (absent proof of present disability there can be no valid 
claim).  Thus, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

A rating in excess of 10 percent for arthritis of the left ankle 
is denied.

The criteria for a 10 percent rating, but no higher, for 
degenerative joint disease of the right thumb is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A compensable rating for residuals of a fracture of the right 
wrist is denied.  

A compensable rating for sinusitis is denied.  

A compensable rating for residuals of an excision of a right thigh 
cyst is denied.  

New and material evidence having been received, the application to 
reopen the claims of service connection for hypertension, a right 
shoulder disability, a left shoulder disability, a right knee 
disability, and a left knee disability, is granted.  

New and material evidence not having been received, the 
application to reopen the claims of service connection for 
hepatitis, tinea cruris, a left thumb disability, and a low back 
disability is denied.  

Service connection for hypertension and hemorrhoids is granted.  

Service connection for ulcer disability, elevated cholesterol and 
triglycerides, and abnormal liver function tests, a laceration of 
the right lower leg, a lump under the right armpit, an abrasion of 
the left neck, a laceration of the left eyebrow, a left eye 
disability, serous otitis, allergies, and a right ankle disability 
is denied.  


REMAND

With respect to the veteran's claim for an increased rating for a 
cervical spine disability, the Board notes that it appears that 
his disability includes both degenerative joint disease and 
degenerative disc disease.  Although the veteran reported for a VA 
examination in July 2002, effective September 23, 2002, the 
regulation governing the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, was revised.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Thus, a new 
examination is necessary.  

The revised diagnostic code now provides for the evaluation of 
intervertebral disc syndrome (pre-operatively or post- 
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  
The revised regulation defines an incapacitating episode as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  Both the 
old and the revised version of this diagnostic code should be 
considered as potentially applicable by the RO.  

The veteran has not been notified of the change or given the 
opportunity to provide evidence or argument specific to the new 
criteria, nor has the RO considered the veteran's claim in light 
of the revised diagnostic code.  Thus, to avoid potential 
prejudice to the veteran, remand for RO consideration is 
appropriate.

With respect to the remaining issues on appeal, the Board notes 
that under the VCAA, VA has a duty to obtain a medical opinion 
when such is necessary to make a decision on the claim.  38 U.S.C. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In that regard, a medical examination or opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent symptoms of disability; 
establishes that the veteran suffered an event, injury, or disease 
in service; and indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service or with another service-connected disability.  Id.

A review of the record reveals that the veteran has not yet been 
afforded a VA medical examination with respect to his claims of 
service connection for right and left knee and shoulder 
disabilities and pseudofolliculitis barbae.  Given the evidence of 
record, the Board finds that a medical examination and opinion is 
necessary with respect to these issues.  

In view of the foregoing, the case is remanded for the following:

1.  The RO should contact the veteran and request that he identify 
all VA and non-VA providers who have treated him since October 
2000 for his service-connected cervical spine disability.  He 
should also be advised to identify all providers who have treated 
him since his separation from service for right and left knee and 
shoulder disabilities, and his pseudofolliculitis barbae.  After 
securing the necessary release, the RO should obtain any records 
identified by the veteran.

2.  After the above records, if any, have been secured and 
associated with the record, the RO should schedule the veteran for 
a VA neurological examination to determine the current severity of 
his service-connected cervical spine disability.  The claims 
folder should be provided to the examiner in connection with the 
examination of the veteran.  The examiner should be requested to 
delineate all manifestations of the veteran's cervical spine 
disability, to include any loss of motion or neurological 
abnormalities, and comment on the severity of these 
manifestations.  The examiner should also comment on whether the 
veteran's service-connected cervical spine disability is 
productive of pain, weakened movement, excess fatigability, or 
incoordination on movement and, if so, the severity of such 
symptoms.

3.  The veteran should also be scheduled for VA orthopedic 
examination for the purpose of obtaining an opinion as to the 
nature and etiology of his right shoulder disability, left 
shoulder disability, right knee disability, and left knee 
disability.  The claims folder must be made available to the 
examiner for review in conjunction with the medical examination.  
The examiner should be requested to provide an opinion as to 
whether it is at least as likely as not that the veteran's current 
right and left knee and shoulder disabilities were incurred in or 
aggravated by service.  

4.  The veteran should also be scheduled for VA dermatology 
examination for the purpose of obtaining an opinion as to the 
nature and etiology of his claimed pseudofolliculitis barbae.  The 
claims folder must be made available to the examiner for review in 
conjunction with the medical examination.  The examiner should be 
requested to provide an opinion as to whether it is at least as 
likely as not that the veteran currently has pseudofolliculitis 
barbae which was incurred in or aggravated by service.  

The RO should then readjudicate the claims.  If the benefits 
sought on appeal remain denied, the veteran and his attorney 
should be provided a supplemental statement of the case and an 
opportunity to respond.  Thereafter, the case should be returned 
to the Board.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



